DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation-in-part of US application 15/706,323 (now US 10,398,323) filed 15 September 2017 which is a continuation-in-part of US application 15/495, 188 (now US 9,795,579) filed 24 April 2017. A review of the priority documents provides support for the instant claims, associated with treating a sinus infection, in US application 15/706,323, therefore the effective filing date of the instant claims is 15 September 2017.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edgardo Mantilla on 5 April 2021.

The application has been amended as follows: 

4. (currently amended) The composition of claim 1, wherein the carrier comprises at least one of a solid and gel.

5. (currently amended) The composition of claim 1, wherein the carrier comprises one or more of a chewable tablet, an edible capsule, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims have been amended to be towards an oral composition comprising L-arginine, a carrier, a sugar, and at least two distinct live lactic acid probiotics wherein one is lactic acid producing and one is lactic acid fermenting. The prior art as previously applied relies upon compositions comprising arginine which are placed into the mouth wherein the mouth already comprises Streptococcus salivarius and six primary species of Veillonella. The art does not, however, teach a composition wherein the probiotic species are in the composition prior to oral administration. Instant claims 1 and 20 require said probiotic to be in the oral prebiotic edible composition prior to its use. A search of the art did not reveal any support for preparing an oral composition comprising arginine and at least two distinct live lactic acid probiotics wherein one is lactic acid producing and one is lactic acid fermenting. As such, the instant claims are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613